EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 (Currently Amended) A polishing method for chemical mechanical planarization of a semiconductor substrate comprising at least one surface containing elemental silicon, comprising the steps of: contacting the at least one surface containing elemental silicon with a polishing pad; delivering a polishing composition to the at least one surface containing elemental silicon; wherein the polishing composition consisting essentially of: abrasive particles ranging from 0.01 wt.% to 15wt.%; a compound to enhance removal rate of films comprising elemental silicon ranging from 0.001 wt.% to 0.5 wt.%; liquid carrier; and optionally an additive selected from the group consisting of (i) a polvacrvlic acid or its salts with molecular weight ranging between 500 and 100,000; (ii) an additive having a functional group selected from the group consisting of organic carboxylic acids and salts thereof, amino acids and salts thereof, amidocarboxvlic acids and salts thereof, N-acvlamino acids and salts thereof, organic sulfonic acids and salts thereof[[;]], organic phosphonic acids and salts thereof[[;]], polymeric carboxylic acids and salts thereof[[;]], polymeric sulfonic acids and salts thereof[[;]], polymeric phosphonic acids and salts thereof[[;]], arylamines, aminoalcohols, aliphatic amines, heterocyclic amines, hvdroxamic acids, substituted phenols, sulfonamides, thiols, polyols having hydroxyl groups, and combinations non-ionic surface wetting agents; b)[[.]] [[A]]anionic surface wetting agents; c)[[.]] [[C]]cationic surface wetting agents; d)[[.]] ampholytic surface wetting agents; and mixtures thereof; wherein the abrasive particles are selected from the group consisting of fumed silica, colloidal silica, fumed alumina, colloidal alumina, cerium oxide, ceria-silica composite particles, titanium dioxide, zirconium oxide, polystyrene, polymethyl methacrylate, mica, hydrated aluminum silicate, and combinations thereof; and wherein the compound to enhance removal rate of films comprising elemental silicon is selected from the group consisting of isothiazolinone and derivatives, thiazolinone and derivatives, imidazolidine and derivatives, pyrozolidine and derivatives, imidazole and derivatives, pyrazole and derivatives, thiazole and derivatives, isothiazole, and derivatives, thiazolidine and derivatives, isothiazolidine and derivatives, dithiolane and derivatives, triazole and derivatives, tetrazole and derivatives, thiadiazole and derivatives, acetone, benzophenone, acetophenone, acetylacetone, butanol, 3- hydroxybutanal, p-nitrobenzenzaaldehyde, cinnamaldehyde, vanillin, and combinations thereof; and polishing the at least one surface containing elemental silicon with the polishing composition.
Claim 14 (Currently Amended) The polishing method of Claim 11, wherein the semiconductor substrate further comprises at least one surface containing silicon oxide, wherein the removal rate selectivity between elemental silicon and silicon oxide or silicon nitride is tunable between 0.1 to 110.
Claims 17-22 (Cancelled).
Claim 29 (Currently Amended) The method of claim [[26]]23, wherein the step e further comprises tuning a removal rate selectivity between elemental silicon and silicon oxide or silicon nitride between 0.1 and 110.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lina Yang on February 26, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713